EXHIBIT 10.1
 
 
Named Executive Officers Long-Term Equity Incentive Fiscal Year 2012 Awards
 

 

 
Restricted Stock*
Restricted Stock*
Executive Officer
(Performance-Based Vesting) (#)
(Time-Based Vesting) (#)
     
Charles H. Turner
   
Executive Vice President,
   
Chief Financial Officer
17,000
17,000
           
Michael R. Benkel
   
Senior Vice President,
   
Planning and Allocations
10,500
10,500
           
Gregory S. Humenesky
   
Executive Vice President,
   
Human Resources
9,500
9,500
           
Sharon M. Leite
   
Executive Vice President,
   
Stores
12,000
12,000







*
All equity awards were granted under the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan, restated as amended.  The grants were effective April 8,
2011.  The form of grant agreements for these awards provide that the shares of
common stock governed by such awards for which the restrictions have not lapsed
are not entitled to receive cash dividends, if any, paid on such shares.